DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 01/07/2022.
Claims 1, 2, 5 - 9, 12 – 16 are 37 – 50 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5, 7 – 9, 12 – 13, 15 – 16, 37 - 39 and 41 – 47  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelstein et al. (6,670,809).

As to claim 1, Edelstein et al. (hereinafter Edelstein) discloses a magnetic sensor (10, Col. 3, line 37) with modulating flux concentrator (40, Fig. 1 and 2) comprising a magnetic field sensor (10); and one or more current-driven flux modulators (CDFMs) (40, Col. 4, lines 9 – 36, flux concentrators 40 driven by an AC voltage from a signal generator applied between electrode pads 15 and 25), each CDFM comprising a magnetically soft material (40, col. 3, lines 42 - 44); and one or more current sources electrically coupled to the one or more CDFMs (an AC voltage is applied to the left and right flux concentrators 40 by a signal generator; col. 4, lines 22 - 26) wherein a magnetic permeability of the magnetically soft material changes when electrical current is applied to the one or more CDFMs (col. 3, lines 54 - 67); and wherein a direction of sensitivity of the magnetic field sensor is oriented at an angle of zero relative to a longitudinal axis of the one or more CDFMs defined by a proximal end and a distal end of the CDFMs (fig. 1, the field measuring direction B from left to right is parallel to 

    PNG
    media_image1.png
    738
    840
    media_image1.png
    Greyscale

As to claim 37, Edelstein discloses a magnetic sensor (10, Col. 3, line 37) with modulating flux concentrator (40, Fig. 1 and 2) comprising a magnetic field sensor (10); and one or more current-driven flux modulators (CDFMs) (40, Col. 4, lines 9 – 36, flux concentrators 40 driven by an AC voltage from a signal generator applied between electrode pads 15 and 
As to claims 2 and 38, Edelstein discloses that the magnetic permeability of the magnetically soft material decreases when electrical current is applied to one or more CDFMs (Col. 3, lines 35 - 44).
As to claims 5 and 39, Edelstein discloses that a proximal end of the one or more CDFMs (40) is positioned proximal to the magnetic field sensor (10).
As to claims 7 – 9 and 41 - 43, Edelstein discloses that a first current source of the one or more current sources provides a first electrical drive 
As to claims 12 and 44, Edelstein discloses that the magnetic field sensor comprises a magnetoresistive sensor (10) (Fig. 2), (Col. 4, lines 1 - 6).
As to claims 13 and 45, Edelstein discloses that the magnetoresistive sensor (10) is a giant magnetoresistive sensor or a tunneling magnetoresistive sensor (Fig. 2), (Col. 4, lines 1 – 6 and lines 37 - 53).
As to claims 15 – 16 and 47 - 48, Edelstein discloses that the magnetic field sensor comprises a coil comprising an electrically conductive material, wherein the coil is disposed at least partially around the magnetically soft material of at least one of the one or more CDFMs (Col. 1, lines 43 - 45).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (6,670,809) in view of Hinshaw (2020/0256930).
As to claims 6 and 40, Edelstein fails to explicitly disclose at least one CDFM of the one or more CDFMs comprises a microwire.  Hinshaw discloses a current-sensing method wherein at least one CDFM of the one or more CDFMs comprises a microwire [0057].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Edelstein in view of the teachings of Hinshaw wherein including the microwire would reduce the size of the device.

Claims 14 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (6,670,809) in view of Teppan (2006/0226826).
As to claims 14 and 46, Edelstein fails to explicitly disclose that the magnetic field sensor comprises a giant magnetoimpedance sensor.  Teppan discloses a magnetic field sensor wherein the magnetic field sensor comprises a giant magnetoimpedance sensor [0045, Instead of a fluxgate sensor, it is possible to employ other types of sensitive magnetic field sensing cells that also exhibit low temperature offset and gain drift. Examples of other such magnetic field sensing cells that may be used in the present invention, are so called giant magnetoimpedance sensors or magnetoresistive sensors of any kind.]
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Edelstein in view of the teachings of Teppan wherein including a giant magnetoimpedance sensor or the giant magnetoresistive sensor would be within the level of one skilled in the art.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 49 – 50, the prior art fails to show wherein a second current source of the one or more current sources is configured to provide a second repetitive electrical drive current having a different frequency from the frequency of a first repetitive electrical drive current.  .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/REENA AURORA/         Primary Examiner, Art Unit 2858